Citation Nr: 0716315	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1974.  He was awarded a Vietnam Service Medal.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002 
and January 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied 
entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA 
shall notify the claimant of any information, and any medical 
or lay evidence not previously provided to VA which is 
necessary to substantiate the claim and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

The veteran contends that he has PTSD due to traumatic events 
during his service during the Vietnam War.  In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon VA examination in November 2003.  The diagnosis was 
based on the veteran's unverified stressors.  

The service records show that the veteran served aboard the 
USS Constellation (CVA-64) during the Vietnam War.  It 
appears that the veteran served aboard the USS Constellation 
from July 1972 to September 1973.  The veteran was not 
awarded any medals indicative of combat.  He was awarded a 
Vietnam Service Medal.   The Board finds that RO/AMC should 
clarify the exact dates that the veteran served aboard the 
USS Constellation since this is not clear from the record.  

The veteran reported two stressor events in statements dated 
in February 2002 and June 2005; at the RO hearing in March 
2005; and in the course of mental health treatment and 
examination in August 1999 and November 2003.  The first 
stressor event is as follows: in March 1973, on March 3, 
1973, or in August or September 1973, while serving aboard 
the USS Constellation, the veteran witnessed a 
firefighter/crewman get sucked into the engine of a plane.  
The crewman was killed. The veteran indicated that the 
crewman's name was Pappas.  The second stressor event 
consists of the veteran witnessing a pilot who was ejected 
from a plane after trying to land on the ship.  The pilot 
landed into the side of the ship and was never found.  The 
veteran did not know the name of the pilot.  He stated that 
this event occurred in January 1973, or on September 10, 
1973, or in September 1973.  

Review of the record reveals that the RO did not attempt to 
obtain credible supporting evidence of the claimed stressors 
by contacting the Naval Historical Center, 805 Kidder Breese, 
SE, Washington Navy Yard, Washington, DC 20374-5060.  The 
Board finds that the Naval Historical Center should be 
contacted and a search should be conducted in order to obtain 
credible supporting evidence for the reported stressors.  

If any of the stressors events are corroborated, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether the veteran currently has PTSD and if so, 
whether the verified stressor event is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center or 
other appropriate service department and 
request clarification of the dates that 
the veteran served aboard the USS 
Constellation.  

2.  The RO/AMC should prepare a summary 
of the veteran's claimed stressors.  This 
summary, copies of the veteran's DD Form 
214, a copy of this remand, and all 
associated documents should be sent to 
the Naval Historical Center, 805 Kidder 
Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, for 
verification of the stressor events.  The 
Naval Historical Center should be asked 
to provide any records including ship 
histories and deck logs which might 
corroborate information relating to the 
claimed stressor events.

In particular, the Naval Historical 
Center should be asked to provide any 
information which might corroborate the 
veteran's statements that in March 1973, 
on March 3, 1973, or in August or 
September 1973, while serving aboard the 
USS Constellation, the veteran witnessed 
a firefighter/crewman named Pappas get 
sucked into the engine of a plane; the 
crewman was killed.  The second stressor 
event consists of the veteran witnessing 
a pilot eject from a plane after trying 
to land on the ship and that the pilot 
ejected into the side of the ship was 
never found.  This event occurred in 
January 1973, or on September 10, 1973, 
or in September 1973.  

If the Naval Historical Center is unable 
to provide information regarding any of 
the stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

3.  If any of the stressor events are 
verified, arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims must be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be advised of the stressors which 
are verified. 

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor(s) 
specifically verified by the originating 
agency may be relied upon.  

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the psychiatric 
disorder was incurred in or related to 
military service.  The examiner should 
provide a complete rationale for the 
opinion.  

4.  When the RO/AMC is satisfied that the 
record is complete, readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




